           Case: 1:19-cv-00081-JG Doc #: 33 Filed: 01/16/19 1 of 2. PageID #: 255
	


                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON;                               §
individually and on behalf of all those              §
similarly situated,                                  §    Case No. 1:19-cv-81-JG
                                                     §
          Plaintiff,                                 §
                                                     §
v.                                                   §
                                                     §
DIRECT ENERGY, LP AND KAA                            §
ENERGY, INC.                                         §
                                                     §
          Defendants,                                §
                                                     §

                       MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

           Pursuant to Civil Local Rule 83.9, attorney Clayton S. Morrow hereby moves this Court

    for permission to withdraw as counsel for Plaintiff, individually, and on behalf of others

    similarly situated. In support of this Motion, Mr. Morrow states as follows:

          1.      Mr. Morrow is one of the co-counsel on this matter.

          2.      Mr. Morrow was retained to serve as local counsel when this matter was pending in

the United States District Court for the Eastern District of Pennsylvania.

          3.      Now that this case is no longer before the United States District Court for the

Eastern District of Pennsylvania, Mr. Morrow will no longer be counsel for the Plaintiff.

          4.      All other counsel of record for Plaintiffs continue to serve as counsel for Plaintiffs.

          5.      No party will be prejudiced and no delay in the prosecution of this matter will result

by this withdrawal.

           WHEREFORE, for good cause shown Clayton S. Morrow requests entry of an order

    withdrawing him as counsel for Plaintiffs regarding this matter.
	
          Case: 1:19-cv-00081-JG Doc #: 33 Filed: 01/16/19 2 of 2. PageID #: 256




    Dated: January 16, 2019                   Respectfully submitted,

                                              /s/ Clayton S. Morrow, per e-mail auth. 1/16/19
                                              Clayton S. Morrow
                                              Email: csm@consumerlaw365.com
                                              Morrow & Artim, PC
                                              304 Ross Street, 7th Floor
                                              Pittsburgh, PA 15219
                                              Telephone: (412) 281-1250


                                              /s/ Brian K. Murphy
                                              Brian K. Murphy (0070654)
                                              Jonathan P. Misny (0090673)
                                              Murray Murphy Moul + Basil LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: 614.488.0400
                                              Facsimile: 614.488.0401
                                              E-mail: murphy@mmmb.com
                                                      misny@mmmb.com
                                              Attorneys for Plaintiff


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

through the Court’s CM/ECF System on January 16, 2019, and a copy was automatically

distributed to all counsel of records through that System.

                                              /s/ Brian K. Murphy
                                              Brian K. Murphy (0070654)
